TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-21-00349-CV


                                          S. P., Appellant

                                                  v.

                Texas Department of Family and Protective Services, Appellee


               FROM THE 424TH DISTRICT COURT OF BURNET COUNTY
          NO. 50448, THE HONORABLE CHERYLL MABRAY, JUDGE PRESIDING



                             MEMORANDUM OPINION


               S.P. appeals the trial court’s final order terminating his parental rights to his child.

See Tex. Fam. Code § 161.001. After a bench trial, the trial court found by clear and convincing

evidence that statutory grounds for terminating his parental rights existed and that termination of

those rights was in the child’s best interest. See id. § 161.001(b)(1)(D), (E), (O), (Q), (2).

               On appeal, his court-appointed attorney has filed a motion to withdraw supported

by an Anders brief, concluding that the appeal is frivolous and without merit. See Anders v.

California, 386 U.S. 738, 744 (1967); In re P.M., 520 S.W.3d 24, 27 & n.10 (Tex. 2016) (per

curiam) (approving use of Anders procedure in appeals from terminations of parental rights). The

brief meets the requirements of Anders by presenting a professional evaluation of the record

demonstrating why there are no arguable grounds to be advanced on appeal. See 386 U.S. at 744;

Taylor v. Texas Dep’t of Protective & Regul. Servs., 160 S.W.3d 641, 646–47 (Tex. App.—Austin

2005, pet. denied). S.P.’s counsel has certified to this Court that he has provided S.P. with a copy
of the Anders brief and motion to withdraw and advised him of his rights to examine the appellate

record and to file a pro se brief. To date, S.P. has not filed a pro se brief. The Department of

Family and Protective Services has filed a response to the Anders brief, stating that it will not file

a brief unless requested by this Court.

               Upon receiving an Anders brief, we must conduct a full examination of the record

to determine whether the appeal is wholly frivolous. Penson v. Ohio, 488 U.S. 75, 80 (1988);

Taylor, 160 S.W.3d at 647. We have conducted an independent review of the entire record,

including the Anders brief submitted on S.P.’s behalf. We have found nothing in the record that

might arguably support an appeal, and we agree the appeal is frivolous and without merit.

We have specifically reviewed the trial court’s findings as to S.P. under parts (D) and (E) of

Family Code section 161.001(b)(1), and we have found no nonfrivolous issues that could be

raised on appeal with respect to those findings. See In re N.G., 577 S.W.3d 230, 237 (Tex. 2019)

(per curiam). Accordingly, we affirm the trial court’s order terminating S.P.’s parental rights.

Counsel’s motion to withdraw is denied.1



                                               __________________________________________
                                               Chari L. Kelly, Justice

Before Chief Justice Byrne, Justices Triana and Kelly

Affirmed

Filed: January 26, 2022


       1
         The Supreme Court of Texas has held that the right to counsel in suits seeking the
termination of parental rights extends to “all proceedings in th[e Supreme Court of Texas],
including the filing of a petition for review.” In re P.M., 520 S.W.3d 24, 27 (Tex. 2016) (per
curiam). Accordingly, counsel’s obligation to S.P. has not yet been discharged. See id. If after


                                                  2
consulting with counsel S.P. desires to file a petition for review, his counsel should timely file
with the Supreme Court “a petition for review that satisfies the standards for an Anders brief.”
See id. at 27–28.